Citation Nr: 9931194	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  95-37 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran apparently had active service from October 1966 
to October 1968.

This matter originally came before the Board of Veterans' 
Appeals (the Board) on appeal from an April 1995 decision by 
the Committee on Waivers and Compromises (Committee) located 
at the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO) which denied the veteran's 
request for a waiver of recovery of his loan guaranty 
indebtedness in the original amount of $7,387.17, plus 
accrued interest.  In that decision it was found that, as a 
result of bad faith on the part of the veteran, waiver was 
precluded.

The undersigned Member of the Board conducted a hearing in 
which the veteran and his spouse testified in the 
Indianapolis, Indiana, Regional Office.  In a decision 
entered by the Board in December 1997 it was concluded that 
the preponderance of the evidence did not show the existence 
of bad faith on the part of the veteran in the creation of 
the loan guaranty indebtedness.  The veteran's case was 
remanded as a determination on the question of waiver of 
recovery of the loan guaranty indebtedness had to be 
considered under the standard of equity and good conscience.  
The COW denied the veteran's claim under the principles of 
equity and good conscience in June 1999 and the veteran's 
case was returned to the Board in July 1999.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been requested by the originating 
agency.

2.  The veteran obtained a VA guaranteed loan in October 
1980, secured by property that he purchased in Florida, and 
agreed to indemnify the VA in the event of a loss by the VA 
following a default and foreclosure sale of the subject 
property.  

3.  There was a default of the veteran's VA guaranteed loan 
necessitating a foreclosure sale of the subject property 
resulting in a loan guaranty indebtedness of $7,387.17, plus 
accrued interest.

4.  The foreclosure was conducted in accordance with the laws 
and regulations of the VA and the laws of the State of 
Florida.  The veteran had actual knowledge of the 
foreclosure.  There is no evidence showing that the loan 
guaranty indebtedness was not valid in its' creation.  

5.  The veteran was at fault in the creation of his loan 
guaranty indebtedness.

6.  The veteran would be unjustly enriched if a waiver of the 
loan guaranty indebtedness were granted.  

7. The veteran's income, with consideration of the costs of 
life's basic necessities and after according the debt to the 
VA the same regard given to any other debt, is sufficient to 
permit repayment of the loan guaranty indebtedness without 
resulting in excessive financial difficulty, and repayment of 
this indebtedness would not be inequitable.


CONCLUSIONS OF LAW

1.  There was a loss after default of the property which 
constituted the security for the loan.  38 U.S.C.A. 
§§ 5107(a), 5302 (West 1991); 38 C.F.R. § 1.964(a) (1998).

2.  Recovery of the veteran's loan guaranty indebtedness 
would not violate the principles of equity and good 
conscience.  38 U.S.C.A. § 5302;  38 C.F.R. § 1.965(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a waiver of recovery of loan guaranty 
indebtedness.  The Board has found that the veteran's claim 
is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  Following the Board's December 1997 decision, in 
an August 1998 letter the RO requested that the veteran 
complete a current Financial Status Report and provide 
supporting documentation for all items listed in the report.  
The current record shows that no response was received from 
the veteran following this request or following a June 1999 
supplemental statement of the case which detailed the COW 
decision.  We are satisfied that reasonable efforts have been 
taken by the VA to properly develop the facts pertinent to 
the veteran's claim.

I.  Factual Background

The documentary evidence before the Board supports the 
following factual summary:  In November 1980, the veteran and 
his spouse purchased a home in Florida, for $39,900, 
utilizing a 13.5 percent, VA guaranteed loan in the amount of 
$39,900.  Monthly payments, including taxes and insurance, 
were $522.35.  In conjunction with the purchase of the 
property, the veteran executed a VA Application for Home Loan 
Guaranty, VA Form 26-1802a.  In that document, the veteran 
certified and agreed to repay the VA any claim which VA would 
be required to pay the note holders on account of default 
under the terms of the loan.

Contained in the November 1980 mortgage agreement, signed by 
the veteran and his spouse, was the provision "If the 
indebtedness secured hereby be guaranteed or insured under 
Title 38, United States Code, such Title and Regulations 
issued thereunder and in effect on that date hereof shall 
govern the rights, duties and liabilities of the parties 
hereto..."  In conjunction with the purchase, an appraisal 
of the subject property was conducted, and the property was 
determined to be valued at $39,900.

A Notice of Default was issued by the note holder to the VA 
in April 1981.  This showed that the first uncured default 
occurred on February 1, 1981.  It was noted that the original 
owners were occupying the property and that the veteran's 
attitude towards the default was good; it was reported that 
poor money management seemed to be the reason for the 
default.  It was related that the veteran refused the 
possibility of selling the house.  It was indicated that the 
mortgagors were supposed to have sent one and one-half 
payments by April 20 but that no payments had been received.  
It was reported that the note holder had only been able to 
talk to the mortgagors on one occasion and that, since March, 
they would not respond to messages left at the property to 
contact the note holder.  It was reported that the 
mortgagor's obligations did not exceed their income and no 
reason could be found for the default except poor money 
management.

The note holder, after reporting in May 1981 that the loan 
had been reinstated, indicated in a June 1981 Notice of 
Default that the check had been rejected due to insufficient 
funds.  It was reported that the veteran was occupying the 
property.  It was reported that the spouse's attitude toward 
the default was good.  The VA was advised by the note holder 
that the veteran's spouse had stated that they were sending 
two payments at once.  She also stated that they would make 
one and one-quarter payments before June 30 and July 15 and 
that the August payment would be on time.

A Notice of Intention to Foreclose was issued in July 1981.  
It was reported that the date of the first uncured default 
was April 1, 1981.  It was related that veteran's spouse had 
phoned on June 22 and promised to send certified funds by 
June 23, June 30 and July 15 to reinstate the account.  The 
note holder indicated that if the funds to reinstate the 
account were not received by the expiration of the notice, 
the note holder would proceed with foreclosure.  It was 
reported that the property was occupied by the original 
borrower.

The VA contacted the veteran by telephone in July 1981; he 
indicated that they had called the note holder several days 
ago and that he was trying to borrow the money to reinstate 
the loan.  The VA also contacted the note holder by telephone 
in July 1981; it was indicated that the veteran had 
insufficient funds for a repayment schedule.  In an October 
1981 telephone conversation with the VA, the veteran's spouse 
related that they could not afford the house when they closed 
because of the escrow payment; she indicated that they were 
not aware of the escrow and did not have sufficient funds to 
bring the loan current or even maintain payments.  It was 
reported that they were not interested in keeping the house 
but did not want their credit blackened.
A liquidation appraisal of the subject property was conducted 
by an independent appraiser on behalf of the VA December 
1981.  The subject property was valued in "as is" as well as 
"repaired" condition at $38,000.  In a December 1981 VA 
report it was noted that the difference in value between the 
original appraisal and the current one was the change in 
market conditions.  It was noted that the veteran and his 
spouse were occupying the property and that the property was 
secure.

In December 1981, foreclosure was granted and a judgment was 
entered against the veteran and his spouse in the total 
amount of $44,923.71.  Following the foreclosure sale, title 
to the property was transferred to the VA.  Following the 
sale of the subject property in October 1982 for $41,500, in 
November 1982 the VA paid the holder of the original note, 
Cameron-Brown Company, $7,478.17.  The veteran's loan 
guaranty indebtedness was established at $7,387.17, plus 
accrued interest.  

The veteran initiated a request for waiver in February 1995.  
In February 1995 a Financial Status Report was completed.  
The Financial Status Report reflects that the veteran, who 
was married and had children aged 19, 14, 8 and 2, worked as 
a mechanic and that his monthly net income was $1,248.  The 
reported monthly expenses totaled $1,310.  The expenses 
included $325 for rent, $400 for food, $295 for utilities and 
heat, $50 for telephone service, $100 for clothing and baby 
supplies, and $40 for gas.

Monthly payments on installment contracts and other debts, as 
reported, totaled $292.  Listed payments included $100 for 
tools and $192 for furniture, a debt which originated in 
September 1994 with an original balance of $3,000 and an 
unpaid balance of $2,235; it was indicated that no amount was 
past due on this debt.  The veteran reported owning a 1976 
Chevrolet Scottsdale with a listed value of $400 and a 1985 
Chevrolet Celebrity with a listed value of $500, and 
indicated that he had $30 on hand and no cash in the bank.  
Reported monthly expenses exceeded monthly income by $62.

In a letter which was included with the Financial Status 
Report it was indicated that the monthly income listed was an 
average because of the nature of the veteran's job.  It was 
noted that, while the rent was $325, payments monthly were 
actually $400 to $450 because of late fees.  It was reported 
that they were two to three months behind on all their bills 
and had only been able to pay enough to keep the utilities 
on.

A hearing on appeal was conducted in January 1997.  The 
veteran's spouse testified that, as they were unaware that 
the monthly mortgage payments would include almost $100 to 
escrow for taxes and insurance, they were unable to make full 
payments from the beginning.  She testified that partial 
payments were refused and that they did try to work with the 
loan officer but were unsuccessful because of their 
insufficient funds, that they would have never promised to 
make three full payments at one time as they did not have 
that kind of money and that they never refused to sell the 
house and, in fact, called in several real estate agents to 
sell the property but to no avail.  The veteran testified 
that they actually lived in the house for eight months.

II.  Analysis

The law and regulations authorize a waiver of collection of a 
loan guaranty indebtedness from an appellant where both of 
the following factors are found to exist:  (1) After default 
there was a loss of the property which constituted security 
for the loan, and (2) collection of the indebtedness would be 
against equity and good conscience.  38 U.S.C.A. § 5302(b); 
38 C.F.R. § 1.964(a).  The standard "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:  (1) The fault of the debtor; (2) balancing of 
faults between the debtor and the VA; (3) undue hardship of 
collection on the debtor; (4) a defeat of the purpose of an 
existing benefit to the appellant; (5) the unjust enrichment 
of the appellant; and (6) whether the appellant changed 
positions to his/her detriment in reliance upon a granted VA 
benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must 
consider all of the specifically enumerated elements 
applicable to a particular case. However, the issues of the 
fault of the veteran, balanced by the fault of the VA, unjust 
enrichment, and undue financial hardship, are more 
significant to the case before us.

Fault should initially be considered relative to the degree 
of control the veteran had over circumstances leading to the 
foreclosure.  If control is established, even to a minor 
degree, the secondary determination is whether the debtor's 
actions were those expected of a person exercising a high 
degree of care, with due regard for the debtor's contractual 
responsibilities to the Government.  In the present case, the 
veteran was at all times in control of the subject property 
and debt obligation.

While numerous attempts were made to contact the veteran 
after the initial default, the note holder reported that he 
had only been able to talk to the mortgagors on one occasion 
and that, since March of 1981, they would not respond to 
messages left at the property to contact the note holder.  It 
was also reported that the mortgagor's obligations did not 
exceed their income and no other reason could be found for 
the default except poor money management.  Direct control 
being established, the veteran was required to take those 
actions expected of a person exercising a high degree of 
care, with due regard to his contractual responsibility to 
the Government.

The Board notes that the VA was not responsible, legally or 
otherwise, for the apparent reason for the veteran's 
difficulty, poor finances.  The VA had simply guaranteed that 
the mortgage loan secured by the veteran's home would be 
paid.  The uncured defaults began almost immediately after 
the property was purchased in late 1980.  The Board is unable 
to ascertain how the veteran, in light of the testimony given 
by his spouse that they were unable to make full payments 
from the beginning, was able to qualify for the financing 
necessary to purchase the subject property.  In any event, 
the veteran's first uncured default was apparently the result 
of poor finances.  The Board must find the existence of fault 
on the part of the veteran in the creation of the debt as he 
placed himself in the position of being obligated for an 
indebtedness he was unable to maintain from the outset.

One of the specifically enumerated elements to be considered 
under 38 C.F.R. § 1.965(a) is noted to be "a balancing of 
faults between the debtor and the VA."  There is no evidence 
that the VA shared responsibility for the creation of the 
indebtedness.

In contrast, the Board finds evidence of the potential for 
the veteran's unjust enrichment.  We are immediately reminded 
that, by acquiring a VA guaranteed loan, the veteran was able 
to purchase a home.  The record shows that, while the 
veteran's first uncured default occurred in early 1981, he 
and his family were still occupying the property a number of 
months later.  While the current record does not reflect the 
date that the veteran moved out, in any event, the veteran 
lived payment-free on the property for many months after his 
first uncured default occurred.

An analysis of the veteran's most recent financial status and 
the potential impact of loan repayments on his ability to 
provide his family with the basic necessities of life is 
required, and the veteran did provide some financial data.  
The Board notes that, as of February 1995, reported monthly 
expenses exceeded monthly income by $62.  While the decision 
was made by the veteran in September 1994 to increase his 
monthly expenses by $192 in installment debts, he is 
nevertheless expected to accord a debt to the VA the same 
regard given to any other debt.  Although the veteran did not 
submit updated financial information when requested, it is 
reasonable to assume that the $3,000 installment debt created 
more than five years ago has either been significantly 
reduced or paid off and, considering the overall financial 
picture, the Board can not conclude that recovery of the 
overpayment would deprive the veteran or his family of basic 
necessities.  

While the veteran's budget may be strained, not only is the 
veteran expected to accord a debt to the VA the same regard 
given to any other debt, the Board has determined that there 
was some fault on the part of the veteran in the creation of 
the loan guaranty indebtedness.  We have also determined that 
he has been unjustly enriched.  The Board has decided that 
the most equitable and objective measure of that indebtedness 
would be to hold the veteran responsible.  We find, 
therefore, that under the principles of equity and good 
conscience, taking into consideration all of the specifically 
enumerated elements of 38 C.F.R. § 1.965(a), it would not be 
unfair to recover $$7,387.17, plus accrued interest, the 
veteran's loan guaranty indebtedness, in reasonable regular 
installments, if appropriate.


ORDER

Entitlement to waiver of recovery of loan guaranty 
indebtedness is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

